UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1139


PETER K. STERN,

                    Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:16-cv-00329-MR)


Submitted: June 27, 2017                                          Decided: July 14, 2017


Before TRAXLER, SHEDD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter K. Stern, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Peter Kay Stern appeals the district court’s orders denying his petition for a writ of

error coram nobis and denying his motion to alter or amend judgment under Fed. R. Civ.

P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Stern v. United States, No. 1:16-cv-

00329-MR (W.D.N.C. Nov. 28, 2016 & Jan. 12, 2017). We deny as moot Stern’s

motions for final judgment on the pleadings and to expedite the decision. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                            2